Opinions of the United
2000 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-14-2000

In Re: Abdur Amin Rashid
Precedential or Non-Precedential:

Docket 98-1719




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2000

Recommended Citation
"In Re: Abdur Amin Rashid" (2000). 2000 Decisions. Paper 80.
http://digitalcommons.law.villanova.edu/thirdcircuit_2000/80


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2000 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
Filed April 14, 2000

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

No. 98-1719

IN RE: ABDUR AMIN RASHID,

       Debtor

ABDUR AMIN RASHID

v.

VIRGINIA R. POWEL
(D.C. No. 95-cv-04243)

IN RE: ABDUR AMIN RASHID,

       Debtor

ABDUR AMIN RASHID

v.

THE UNITED STATES OF AMERICA; VIRGINIA R. POWEL
(D.C. No. 96-cv-00512)

Abdur Amin Rashid,

       Appellant.

On Appeal from the United States District Court
for the Eastern District for Pennsylvania
(D.C. Civ. Nos. 95-cv-04243 and 96-cv-00512)
District Judge: Honorable Norma L. Shapiro

Submitted Under Third Circuit LAR 34.1(a)
January 4, 2000

Before: BECKER, Chief Judge, ALITO and ALDISERT,
Circuit Judges.
(Filed April 14, 2000)

       Abdur Amin Rashid
       P.O. Box 2000
       White Deer, PA 17887

        APPELLANT PRO SE

       Michael R. Stiles
       United States Attorney
       James G. Sheehan
       Assistant United States Attorney
       Virginia R. Powel
       Assistant United States Attorney
       615 Chestnut Street
       Philadelphia, PA 19106

        ATTORNEYS FOR APPELLEE

OPINION OF THE COURT

PER CURIAM.

The question for decision is whether an order to pay
restitution to fraud victims in a federal criminal proceeding
at a time prior to the October 1998 amendments of the
Bankruptcy Code is dischargeable in bankruptcy under 11
U.S.C. S 523. The District Court determined that Abdur
Amin Rashid's restitution obligation was statutorily exempt
from discharge as a "fine, penalty, or forfeiture payable to
and for the benefit" of the United States underS 523(a)(7).
We conclude that Appellant's restitution obligation was
dischargeable in bankruptcy because it was payable to the
benefit of his defrauded victims and not "to and for the
benefit" of any governmental unit. We will reverse the
judgment of the District Court insofar as it holds otherwise
and will affirm its judgment in all other respects.

I.

A federal jury convicted Appellant Abdur Amin Rashid of
fifty-four counts, including mail fraud, wire fraud and

                                 2
money laundering, which stemmed from Rashid's operation
of a fraudulent commercial loan operation. The District
Court sentenced Rashid to 168 months incarceration,
assessed $2,700 in fees and fined him $15,000. The
Probation Office determined that Rashid's fraud cost his
victims $1,696,470 and the sentencing court ordered
Rashid to pay criminal restitution in that amount. This
Court affirmed the conviction and sentence. United States v.
Rashid, 66 F.3d 314 (3d Cir. 1995) (unpublished), cert.
denied, 516 U.S. 1121 (1996). By order entered May 18,
1994, Rashid's interest in real estate at 444 East Mt.
Pleasant Avenue, Philadelphia, Pennsylvania was forfeited
to the United States pursuant to 18 U.S.C. S 982(b)(1). We
affirmed the forfeiture.

Confronted with considerable debt after his federal
conviction for fraud, Rashid filed for Chapter 7 bankruptcy
protection. Among his creditors were the victims of his
fraud to whom he owed in excess of $1.6 million pursuant
to a criminal restitution order. On July 6, 1994, Rashid
filed his voluntary bankruptcy petition and on August 4,
1994, the Bankruptcy Court clerk mailed a notice of
bankruptcy to his creditors including the United States.
The United States claims to have never received this notice.
On August 19, 1994, the United States Attorney for the
Eastern District of Pennsylvania filed a judgment lien on
his Philadelphia property. Rashid then filed an adversary
proceeding against the United States in Bankruptcy Court
alleging that (1) his criminal restitution obligation was
dischargeable in bankruptcy, (2) the forfeiture order was a
fraudulent transfer within the meaning of 11 U.S.C.S 548
and (3) the United States should pay damages for the
imposition of a judgment lien in violation of 11 U.S.C.
S 362(h). After an Assistant United States Attorney received
service of the complaint, she requested that the
Prothonotary for the Philadelphia Court of Common Pleas
remove the judgment lien, but the Prothonotary failed to
remove the lien promptly. The lien remained in effect for
eleven months until the United States learned that the
Prothonotary had not removed the lien and again requested
the Prothonotary remove the lien.

The Bankruptcy Court determined that the issue of
whether Rashid's restitution obligation was dischargeable

                               3
in bankruptcy was not fairly presented in his adversary
complaint and dismissed the claim on summary judgment.
On appeal the District Court disagreed but affirmed,
concluding that the restitution obligation was statutorily
exempt from discharge because the obligation was a"fine,
penalty, or forfeiture payable to and for the benefit of a
governmental unit, and [was] not compensation for actual
pecuniary loss, other than a tax penalty." 11 U.S.C.
S 523(a)(7).

The District Court affirmed the Bankruptcy Court's order
on June 3, 1998. Rashid filed a motion for rehearing on
June 17, 1998, which the District Court dismissed as
untimely and without merit on July 10, 1998. Rashidfiled
his notice of appeal to this Court on August 13, 1998.

It bears repetition that this case arose prior to October
1998 and we concern ourselves only with circumstances
taking place prior to the amendment of the Bankruptcy
Code, an amendment that puts a new gloss on cases
involving the dischargeability of restitution obligations
arising thereafter. Effective October 7, 1998, S 523 was
amended to provide:

       A discharge under [relevant sections of the Code] does
       not discharge an individual debtor from any debt--

       (13) for any payment of an order of restitution is sued
       under title 18, United States Code.

11 U.S.C. S 523(a)(13) (1998).1

II.

Prior to reaching the merits of this appeal, we must
determine if Rashid timely filed his notice of appeal. The
time limits for filing a notice of appeal are"mandatory and
_________________________________________________________________

1. Although not decided by any court of appeals, it is unlikely that this
statute applies retroactively. See In re Gelb , 187 B.R. 87, 90 n.6
(Bankr.
E.D.N.Y. 1995) (holding that S 523(a)(13) does not apply retroactively),
aff 'd, 1998 WL 221366, *2 n.2 (E.D.N.Y. 1998) (unpublished); In re
Kochekian, 175 B.R. 883, 885 n.1 (Bankr. M.D.N.C. 1995) (same).
Because neither party to these proceedings suggestsS 523(a)(13) should
apply to this appeal, we need not reach this issue here.

                                  4
jurisdictional." Krebs Chrysler-Plymouth, Inc. v. Valley
Motors, Inc., 141 F.3d 490, 495 (3d Cir. 1998). Rule 4(a) of
the Federal Rules of Appellate Procedure provides that in a
civil case in which the United States is a party a notice of
appeal must be filed within sixty days of the entry of
judgment in the district court. See also Rule 6(b)(1)
(applying Rule 4(a) to bankruptcy appeals). The District
Court entered an order affirming the Bankruptcy Court's
order on June 3, 1998. Rashid filed his notice of appeal to
this Court on August 13, 1998, ten days after it was due.

If a timely motion for rehearing under Bankruptcy Rule
8015 is filed, the time to appeal runs from entry of the
order disposing of the motion for rehearing. See Rule
6(b)(2)(A)(i), Federal Rules of Appellate Procedure. Rashid's
motion for rehearing was required to be filed within ten
days after entry of the judgment of the District Court; the
tenth day was Monday, June 15, 1998. The District Court
Clerk's Office did not receive his motion until June 17,
1998.

Rashid, however, is a federal inmate entitled to the
benefits of the teachings set forth in Houston v. Lack, 487
U.S. 266 (1988), in which the Court recognized that
prisoners proceeding pro se confront a situation unique
from other litigants because they are unable tofile
personally in the courthouse and must depend on prison
officials for delivery. The Court crafted a rule that deems a
pro se prisoner's notice of appeal filed at the moment it is
delivered to prison authorities for mailing to the district
court. See id. at 270.

We have previously extended this rule in two ways
relevant to this appeal. First, we have held that Houston
applies to notices of appeal filed in bankruptcy appeals. See
In re Flanagan, 999 F.3d 753, 758 (3d Cir. 1993). We
reasoned that "[a] pro se prisoner seeking to appeal a
bankruptcy court order faces precisely the same problems
as a prisoner who wishes to file a pro se appeal from an
order dismissing a habeas petition." Id. Second, we have
extended Houston to motions to alter or amend judgment
pursuant to Rule 59(e), Federal Rules of Civil Procedure.
See Smith v. Evans, 853 F.2d 155, 161 (3d Cir. 1988). By
analogy we believe that the teachings of these cases should

                               5
apply to Rashid's Motion for Rehearing pursuant to
Bankruptcy Rule 8015, "the bankruptcy counterpart" to
Rule 59(e), Federal Rules of Civil Procedure. See Matter of
Grabill Corp., 983 F.2d 773, 775 (7th Cir. 1993).

Rashid seeks the benefit of the prisoner mailbox rule,
and he has filed a declaration pursuant to Rule 4(c)(1) that
permits a prisoner to demonstrate timely filing by
submitting a declaration "in compliance with 28 U.S.C.
S 1746 or by a notarized statement, either of which must
set forth the date of deposit and state that first-class
postage has been prepaid." Rule 4(c)(1), Federal Rules of
Appellate Procedure. Rashid filed a declaration properly
sworn under penalty of perjury stating that he handed his
motion with first-class postage prepaid to prison officials on
Friday, June 12, 1998. See 28 U.S.C. S 1746. The United
States has offered no evidence to rebut Rashid's assertion.
Accordingly, we find that Rashid timely filed his notice of
appeal.

Jurisdiction was proper in the District Court pursuant to
28 U.S.C. S 158(a). Jurisdiction is proper in this court
pursuant to 28 U.S.C. S 158(d). Because the District Court
sat as an appellate court, reviewing an order of the
Bankruptcy Court, our review of the District Court's
determinations is plenary. See In re Continental Airlines,
125 F.3d 120, 128 (3d Cir. 1997). "In reviewing the
bankruptcy court's determinations, we exercise the same
standard of review as the district court." Fellheimer, Eichen
& Braverman, P.C. v. Charter Technologies, Inc., 57 F.3d
1215, 1223 (3d Cir. 1995). Therefore, we review the
Bankruptcy Court's legal determinations de novo , its
factual findings for clear error and its exercise of discretion
for an abuse thereof. In re Engel, 124 F.3d 567, 571 (3d
Cir. 1997).

III.

Rashid's initial contention is that his restitution
obligation is dischargeable in bankruptcy. Before we reach
this issue, we must address whether Rashid's adversary
complaint in the Bankruptcy Court fairly presented this
claim. The court concluded that "no portion of[Rashid's]

                                6
complaint . . . could fairly be classified as seeking a
determination of the dischargeability of a debt" pursuant to
Bankruptcy Rule 4007. In re Rashid, Bankr. No. 94-
14226F, at 5 (Bankr. E.D. Pa. 1995). The Bankruptcy Court
appeared to weigh heavily Rashid's failure to distinguish
the dischargeability of his restitution obligation as an
independent claim. On appeal, however, the District Court
construed the pro se complaint more liberally and
determined that Rashid did properly seek dischargeability
of his restitution obligation. We agree with the District
Court that Rashid's complaint should be liberally read as
raising the dischargeability claim. See Haines v. Kerner,
404 U.S. 519, 520 (1972).

The gravamen of Rashid's adversary complaint attacks
the propriety of the lien the United States placed on his
home in light of the automatic stay. See 11 U.S.C. S 362.
The amount of the lien placed on Rashid's home was the
sum of his criminal fine, restitution and special
assessments. In paragraph 9 of the complaint, Rashid
alleged that the Government filed a "false and fraudulent
lien" against him "to block the Plaintiff 's efforts to
discharge[,] through Bankruptcy, Court Ordered restitution
to and for the benefit of the alleged victims as
compensation for their actual pecuniary loss." See Compl.
P 9. Rashid further alleged that the Government "knew or
should have known, that, the restitution amount mentioned
[ ] is dischargeable under the Bankruptcy Code . . . . Such
restitution amount is not exempted [from discharge] by
Title 11, U.S.C., Section 523(a)(7)." Id.

The Bankruptcy Court viewed Rashid's statements
concerning his restitution obligation not as an independent
claim but as support for the alleged malfeasance of the
Government--that the Government not only improperly
recorded a lien during the pendency of an automatic stay
but also inflated the amount of the lien by including the
amount of the restitution order that they "knew or should
have known" was dischargeable. We believe this was too
strict a reading of Rashid's pro se allegations. Rashid's
complaint provided the United States with notice of the
facts underlying his claim, because he cited the applicable
statute and provided a statement that his restitution

                               7
obligation should be discharged. That Rashid intertwined
this dischargeability claim with another does not preclude
recognition of the independent nature of the claim. Indeed,
an adversary complaint is precisely the vehicle in which a
debtor can seek to declare a particular debt dischargeable.
Bankruptcy Rules 4007, 7001(6). We conclude that the
District Court properly determined that Rashid's complaint
adequately pleaded his claim for discharge. We turn now to
the merits of Rashid's claim.

IV.

The sentencing judge accepted the probation officer's
calculation of restitution pursuant to United States
Sentencing Guidelines S 5E1.1, which incorporates the
Victim and Witness Protection Act (VWPA), 18 U.S.C.
S 3663. See United States v. Copple, 74 F.3d 479, 482 (3d
Cir. 1996). We have previously held that criminal
restitution is a debt and is dischargeable in bankruptcy
unless statutorily exempted. In re Johnson-Allen , 871 F.2d
421, 426 (3d Cir. 1989). Among those debts not
dischargeable in a Chapter 7 bankruptcy are debts created
by a "[1] fine, penalty, or forfeiture[2] payable to and for
the benefit of a governmental unit [that] [3] [are] not
compensation for actual pecuniary loss, other than a tax
penalty." 11 U.S.C. S 523(a)(7) (emphasis added). To
determine whether Rashid's restitution order is
dischargeable under S 523(a)(7), we must determine
whether his debt meets the three requirements of the
section. We initially conclude that Rashid's restitution
obligation is a "fine, penalty or forfeiture" that is "not
compensation for actual pecuniary loss."

In Kelly v. Robinson, 479 U.S. 36, 51 (1986), the Court
considered whether restitution ordered pursuant to a
Connecticut statute was exempt from discharge under
S 523(a)(7). Without much discussion, the Court assumed
the restitution was a fine and fell within the scope of the
first requirement of S 523(a)(7). Although restitution
appears to be "compensation for actual pecuniary loss"
from the perspective of the victim, restitution is actually
something more. "Governments seek restitution to promote
law enforcement by deterrence as well as by compensation

                               8
. . . ." In re Towers, 162 F.3d 952, 955 (7th Cir. 1998), cert.
denied, 119 S. Ct. 2340 (1999). That the restitution order
corresponds to the loss of the victim and is perceived by the
victim to be compensation for his loss does not, without
more, prove that the goals of restitution pursuant to the
VWPA are strictly compensatory. Requiring that the
defendant compensate the victims for their loss

       forces the defendant to confront, in concrete terms, the
       harm his actions have caused. Such a penalty will
       affect the defendant differently than a traditionalfine,
       paid to the State as an abstract and impersonal entity,
       and often calculated without regard to the harm the
       defendant has caused. Similarly, the direct relation
       between the harm and the punishment gives
       restitution a more precise deterrent effect than a
       traditional fine.

Kelly, 479 U.S. at 49 n.10 (citation omitted); see Towers,
162 F.3d at 955; see also United States Dep't of Hous. &
Urban Dev. v. Cost Control Mktg. & Sales Management of
Va., Inc., 64 F.3d 920, 928 (4th Cir. 1995) ("[T]he `not
compensation for actual pecuniary loss' phrase in
S 523(a)(7) refers to the government's pecuniary loss.").
Accordingly, we find that Rashid's restitution order was a
fine and was not for the compensation of his victims' actual
pecuniary losses.

However, the second requirement, that the amount be
"payable to and for the benefit of the governmental unit," is
not satisfied. In Kelly, the debtor was required to pay
restitution to the Connecticut welfare authority from which
she fraudulently received payments. See Kelly , 479 U.S. at
38-39. A governmental unit kept the restitution and
deposited the monies into the state treasury. In Kelly, there
was no doubt that the restitution was "payable to and for
the benefit of a governmental unit." The issue becomes
more complex when, as here, the restitution is payable to
private victims.

Arguably, restitution paid to a private victim is still paid
for the benefit of the Government--i.e., the Government
receives the benefit of criminal deterrence. To determine
whether restitution owed to private victims is still for the

                               9
benefit of the Government, an analysis of whether
restitution is fundamentally penal or compensatory is
helpful but not dispositive. Courts have often considered
restitution fundamentally penal.2See United States v.
Edwards, 162 F.3d 87, 91 (3d Cir. 1998); United States v.
Sheinbaum, 136 F.3d 443, 448 (5th Cir. 1998), cert. denied,
119 S. Ct. 1808 (1999); United States v. Savoie , 985 F.2d
612, 619 (1st Cir. 1993); United States v. Vetter, 895 F.2d
456, 459 (8th Cir. 1990); see also United States v. Bruchey,
810 F.2d 456, 460-461 (4th Cir. 1987) (concluding that
VWPA is fundamentally penal in nature but that
nevertheless a civil settlement can absolve the defendant of
a need to pay restitution). But see United States v.
Hampshire, 95 F.3d 999, 1005 (10th Cir. 1996)
("[R]estitution orders issued pursuant to the VWPA are
predominantly compensatory.").

In Kelly, the Court also suggested that restitution orders
pursuant to the VWPA were penal sanctions. Id. at 53 n.14.
In support of this proposition, the Court commented:

       [t]he criminal justice system is not operated primarily
       for the benefits of the victims, but for the benefit of
       society as a whole. Thus, it is concerned not only with
       punishing the offender, but also with rehabilitating
       him. Although restitution does resemble a judgment
       "for the benefit of " the victim, the context in which it
       is imposed undermines that conclusion. The victim has
       no control over the amount of restitution awarded or
       over the decision to award restitution. Moreover, the
       decision to impose restitution generally does not turn
       on the victim's injury, but on the penal goals of the
       State and the situation of the defendant.
_________________________________________________________________

2. Restitution, however, has both compensatory and punitive aspects.
See United States v. Edwards, 162 F.3d 87, 91 (3d Cir. 1998). We have
previously characterized the VWPA as both compensatory and punitive.
Compare Government of Virgin Islands v. Davis, 43 F.3d 41, 47 (3d Cir.
1994) (holding that restitution under the VWPA was more akin to
compensation for actual loss than a criminal penalty that may not bear
interest) with United States v. Palma, 760 F.2d 475, 479 (3d Cir. 1985)
(holding that restitution ordered pursuant to the VWPA was not a
separate civil proceeding that required a jury trial but a criminal
penalty
that was "an integral part of the sentencing process").

                               10
Kelly, 479 U.S. at 52 (1986). Although the Court grounded
its opinion on federalism concerns, some courts have found
the wording of this section of Kelly broad enough to reach
restitution ordered pursuant to the VWPA. See United
States v. Cadell, 830 F.2d 36, 39 (5th Cir. 1987) ("[T]he
language in the [Kelly] opinion extends generally to penal
sanctions of restitution without regard to whether the court
imposing the sanction is a state or federal court.").

However, in Towers, the United States Court of Appeals
for the Seventh Circuit observed that S 523(a)(7) "offers
weak support for exempting restitution orders from
discharge" without the aid of federalism concerns because
S 523(a)(7) "does not mention restitution, and it operates
only if the penalty is `for the benefit of a governmental unit'
--a condition not easy to satisfy when the governmental
body is collecting for private creditors."3 Towers, 162 F.3d
at 954; see also Hughey v. United States, 495 U.S. 411, 419
n.4 (1990) (stating the goal of the VWPA is "compensating
victims"). The Court held that the context in which the
word " `benefit' appears--`payable to and for the benefit of a
governmental unit'--implies that the `benefit' in question is
the benefit of the money that is `payable to' the
governmental unit." Id. at 956. But see Vetter, 895 F.2d at
459 (holding without comment that Kelly applies to
restitution paid to a victim bank); Zajder v. Hill Dep't Store,
154 B.R. 885 (Bankr. W.D. Pa. 1993) (holding restitution
paid to a local department store is not dischargeable
pursuant to Kelly).

We find the reasoning in Towers persuasive. The word
"payable" clearly casts an economic light over the phrase
that suggests that the benefit must be conferred from the
monetary value of the debt to be paid by the defendant and
not the more abstract benefit of criminal deterrence.

Similarly, we would pervert the clear, unambiguous
language of S 523(a)(7) if we found that Rashid's restitution
_________________________________________________________________

3. Towers concerns a civil rather than criminal order of restitution.
Federal criminal restitution orders and civil restitution orders share one
important distinction from Kelly--neither implicates the federal court's
longstanding "reluctan[ce] to interpret federal bankruptcy statutes to
remit state criminal judgments," Kelly, 479 U.S. at 44.

                                11
obligation was "payable to" a governmental unit. Although
the record is unclear whether Rashid's restitution
obligations were to be directly paid to his victims or were to
pass through a governmental unit before reaching the
victims, it is clear that the benefit--the money--is
ultimately payable to the victims. See Towers , 162 F.3d at
955. Accordingly, we find that Rashid's restitution
obligation is not exempt from discharge pursuant to
S 523(a)(7).

V.

Rashid's remaining arguments do not merit much
discussion. He asserts that the forfeiture of the
Philadelphia property to the United States was a fraudulent
conveyance under 11 U.S.C. S 548 because the prosecution
intentionally used perjured testimony to obtain both his
conviction and the forfeiture of the Philadelphia property.
Compl. P 6. Section 548 permits transfers to be set aside if
infected by actual fraud. In such an instance, the debtor
must have initiated the transfer "with actual intent to
hinder, delay, or defraud any entity to which the debtor
was or became, on or after the date that such transfer was
made or such obligation was incurred, indebted." 11 U.S.C.
S 548(a)(1).

Section 548 covers also constructively fraudulent
transfers. Among the elements for a constructively
fraudulent transfer is that the debtor "received less than a
reasonably equivalent value in exchange for such transfer."
11 U.S.C. S 548 (a)(1)(2)(A). We agree that Rashid received
nothing--i.e., well below a "reasonably equivalent value"--
when the Philadelphia property was forfeited to the United
States. He received nothing from the sale because he lacked
any interest in the property. When a forfeiture order is
entered, the United States obtains title relating back to the
moment of the criminal activity absent a claimant's credible
showing that he was an "innocent owner" under the
forfeiture statute. See United States v. 92 Buena Vista
Avenue, 507 U.S. 111, 125-126 (1993); United States v. One
1973 Rolls Royce, 43 F.3d 794, 818-820 (3d Cir. 1994)
(defining the "innocent owner" defense). Rashid has not
shown that he was an innocent owner of the Philadelphia

                               12
property and thus, upon entry of the judicial forfeiture
order, the Government's title to the property vested and
related back to the time the criminal activity at issue took
place. Because Appellant cannot show that he had an
interest in the Philadelphia property at the time of
forfeiture, see BFP v. Resolution Trust Co., 511 U.S. 531,
535 (1994), his contention must fail. To the extent he seeks
to have us revisit the integrity of his conviction, we decline
to do so.

Similarly, Appellant's third contention suffers from the
same fatal flaw as his second.4 During the pendency of
Rashid's appeal of the forfeiture order, but after Rashid
filed for bankruptcy, the United States recorded a lien on
Rashid's Philadelphia property. During the proceedings in
the Bankruptcy Court, the Government conceded that
Rashid had some interest in his Philadelphia property
during the pendency of his appeal of the forfeiture order.5
The Government's post-petition filing of its judgment was
then improper under 11 U.S.C. S 362(a). An injured debtor
may only recover actual damages including attorneys' fees
for a willful violation of a stay and, in appropriate
circumstances, may recover punitive damages. 11 U.S.C.
S 362(h).

We agree with the Bankruptcy and District Courts that
Rashid cannot allege any injury from the lien. He was
incarcerated at the time the lien was in effect and not
residing at the property. The Government did not attempt
to foreclose on the lien nor did Rashid attempt to mortgage
or sell the property. Moreover, once the forfeiture became
final, ownership of the premises reverted to the Government
from the day that Rashid's criminal activity began. See 92
Buena Vista Avenue, 507 U.S. at 125-26. This preceded the
_________________________________________________________________

4. Rashid argued also that the District Court erred in allowing the
Government to file its brief out of time. The District Court did not abuse
its discretion in accepting the brief out of time"in the interest of
expediting decision or other good cause." Bankruptcy Rule 8019; Mar.
26, 1998 Order, at P 8.

5. Because we conclude Rashid's claim must fail even if he did have an
interest in the property, we need not decide if Rashid actually had a
legal
interest in the Philadelphia property.

                               13
date the Government placed a lien on the property.
Accordingly, Rashid's request for damages is without merit
and was properly dismissed.

*   *   *

We will reverse the judgment of the District Court insofar
as it held that Rashid's obligation to pay restitution was not
dischargeable in bankruptcy, and we will remand to the
District Court with a direction to enter an order of
discharge.

A True Copy:
Teste:

        Clerk of the United States Court of Appeals
        for the Third Circuit

                                14